Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The previous Final Rejection mailed August 8, 2022 is vacated, and replaced with the instant Non-Final Office Action.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2022 has been entered.
 	Claims 1-3, 5-10, 12, and 13 are currently pending and are under examination.
	Benefit of priority is to September 12, 2018.

	To make the word “about” as used in Claims 5-10 clear and made of record, the specification teaches at [0028]-[0029] that “about” is defined as bine up to +20%.

Withdrawal of Rejections:

The rejection of Claim(s) 1-3 and 5-10 under 35 U.S.C. 102a1 as being anticipated by Certo et al. (WO 2017/177137) is withdrawn.
The rejection of Claims 1, 12, and 13 under 35 U.S.C. 103 as being unpatentable over the teachings of Certo et al. (WO 2017/177137) and La Paglia et al. (2017; One year in review 2017: systemic lupus erythematosus. Clin. Exp. Rheumatol. 35: 551-561) is withdrawn.
The objection to the disclosure is withdrawn.

New Rejections Necessitated by Amendment:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of:
Certo et al. (WO 2017/177137) and
Alabanza et al. (2017: Function of notvel anti-CD19 chimeric antigen receptors with human variable regions is affected by the hinge and transmembrane domains. Molecular Therapy. 25(11): 2452-2465).
Certo et al. teach to treat systemic lupus erythematosus (page 22, para. 1) CAR T cells comprising an extracellular domain that binds to BCMA and CD19 antigens (page 2, line 26), transmembrane including from CD8a (page 3, line 1), intracellular costimulatory signaling domains including from 4-1BB (page 3, line 6), and a signaling domain including from CD3zeta (page 3, line 11; page 113, para. 1), wherein Certo SEQ ID NO: 8 is identical to instant SEQ ID NO: 22 comprising anti-CD19 chimeric antigen receptor construct comprising murine anti-CD19 antibody-CD8a- 4-1BB – CD3Zeta; and comprises antiCD19 antibody of SEQ ID NO: 19. Certo et al. teach to administer the cells at a dosage of 102 to 1010 cells/kg body weight (Claims 5, 6, 7, 8, 9, 10).
Certo et al. do not teach chimeric antigen receptors comprising human anti-CD19 antibody.
Alabanza et al. teach human anti-CD19 chimeric antigen receptors with human variable regions. T cells expressing these CARs specifically recognize CD19+ target cells and carried out functions including degranulation, cytokine release, and proliferation (abstract). Alabanza et al. note (page 2452, right col., para. 1) that all anti-CD19 CARs that have been tested clinically to date contain scFvs derived from murine monoclonal antibodies which stimulate immune responses targeting the murine scFvs and eliminate the CAR-expressing T cells and abrogate therapeutic effectiveness. Therefore, Alabanza et al. constructed anti-CD19 CARs containing variable regions from a fully human antibody.  See also Figure 1. Alabanza et al. teach that compared with CARs comprising murine scFvs, a car with fully human scFv should be less likely to elicit anti-CAR immune responses (page 2459, bridging left and right col.) and experienced reduced activation induced cell death (page 2460, right col.; page 2461, left col., para. 3).
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the human anti-CD19 in the CAR T cells produced by Alabanza et al. with the murine anti-CD19 in the CAR T cells produced by Certo et al. because Alabanza et al. teach that murine anti-CD19 in the CAR T cells stimulate immune responses targeting the murine scFvs and eliminate the CAR-expressing T cells and abrogate therapeutic effectiveness while human anti-CD19 CAR T cells less likely to elicit anti-CAR immune responses and experienced reduced activation induced cell death (Claims 1, 2, 3).
While Alabanza et al. do not specifically teach that the human anti-CD19 antibody has the amino acid sequence set forth in SEQ ID NO: 18, the amino acid sequence is inherent to the human anti-CD19 antibody, or it is an obvious variant thereof. The substitution of the anti-CD19 component of SEQ ID NO: 22 with the human anti-CD19 of Alabanza et al. will produced the CAR having SEQ ID NO: 23, or an obvious variant thereof.

Applicants urge that Certo et al. does not teach or suggest SEQ ID NO: 18 and therefore does not teach the method of Claim 1.As noted, Alabanza et al. teach why one would treat humans with the human anti-CD19 CAR T cells, because these cells are less likely to elicit anti-CAR immune responses and experienced reduced activation induced cell death. Thus, one would be motivated to improve upon the teachings of Certo et al. and substitute the human anti-CD19 CAR T cells for the murine anti-CD19 CAR T cells for the treatment of SLE in humans.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of:
 Certo et al. (WO 2017/177137) and
Alabanza et al. (2017: Function of notvel anti-CD19 chimeric antigen receptors with human variable regions is affected by the hinge and transmembrane domains. Molecular Therapy. 25(11): 2452-2465)
and further in view of:
La Paglia et al. (2017; One year in review 2017: systemic lupus erythematosus. Clin. Exp. Rheumatol. 35: 551-561).
The teachings of Certo et al.  and Alabanza et al. as they render obvious Claim 1 is set forth above. 
Certo et al. do not teach the symptoms and clinical manifestations of SLE.
La Paglia et al. provide a review article on SLE. At page 553, La Paglia et al. teach that urinary biomarkers offer an early diagnosis and correct assessment of disease activity and monitoring, and these biomarkers included proteins uBAFF, uAPRIL, and uOPG which levels reduce after treatment. Serological markers include ds-DNA antibody levels associated with SLE disease activity (page 554, middle col., para. 1), as well as renal disease (page 555, middle col), and erythema or rash associated with systemic lupus erythematosus.
Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to measure the levels of urine protein, serum anti-ds-DNA antibody, renal impairment, and/or skin damage in subjects having SLE and receiving the CAR T cell therapy as rendered obvious by the combined teachings of by Certo et al. and Alabanza et al. because La Paglia et al. teach that these variables aid in the diagnosis and the correct assessment of disease activity and monitoring in SLE subjects (Claims 12, 13).

Applicants urge that the combined teachings of Certo et al. and LaPaglia et al. do not render Claim 1 unpatentable because Claim 1 has been amended to refer to SEQ ID NO: 18. Applicants are referred to the response to their arguments as found above.


	
Maintenance of Objections, modification necessitated by amendment:

Claims 2 and 5-10 are objected to because of the following informalities: 
At page 11, [0067] states that the terms “patient”, “subject” and “individual” are used interchangeably herein. Claim 1 refers to “subject” and dependent Claims 5-10 refer to “patient”. While the specification states to use these terms interchangeably, it would be good for the claims to use “subject” or “patient” for consistency. 
Claim 2 refers to “sequence of any one of SEQ ID NO: 23”, wherein this claim should read --- sequence of SEQ ID NO: 23 ---.
Appropriate correction is required.

	Applicants urge that it is clear that the subject is a human patient. In response, claim language must be consistent across claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656